DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
Claims 1 and 3-5 are pending. Claim 1 is amended and claim 2 is cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 7,866,376, herein Jiang).
In regards to claim 1, Jiang discloses
A heat sink (Figs.1-3) comprising:

heat pipes (41, 42) formed from a tube body thermally connected to the heat receiving plate; and
heat dissipation fins (20) thermally connected to the heat receiving plate, wherein the heat pipes are provided in a plurality of layers in a vertical direction to a surface of the heat receiving plate by having a first heat pipe layer (comprised of pipes 41, base 10 and supporting members 60) and a second heat pipe layer (comprised of pipes 42 and fins 30) laminated on the first heat pipe layer in a vertical direction to the surface of the heat receiving plate (Figs.1-3, the second heat pipe layer is laminated or overlaid above the first heat pipe layer), wherein the first heat pipe layer is formed by a first heat pipe (41) and a first heat conductor (10) provided around the first heat pipe being thermally connected thereto, wherein the first heat pipe is fitted into a groove part (131) of the first heat conductor, wherein the groove part has a shape and dimensions corresponding to a shape and dimensions of the first heat pipe (Fig.1), and wherein the second heat pipe layer is formed by a second heat pipe (42) and a second heat conductor (30) provided around the second heat pipe being thermally connected thereto, wherein the second heat pipe is fitted in a hole part (35, 320) of the second heat conductor, wherein the hole part has a shape and dimensions correspond to a shape and dimensions of the second heat pipe (Fig.2) and in at least two layers of the plurality of layers, positions of the heat pipes on the surface of the heat receiving plate are not identical to each other (Figs.1-3), and wherein at least a portion of the first heat pipe is in contact with the second heat pipe layer (Fig.3), wherein the heat receiving plate and the heat dissipation fins overlap a whole of the 
In regards to claim 3, Jiang discloses that the heat pipes have a flat shape (Fig.2, heat pipes 41 have a flat shape).
In regards to claim 4, Jiang discloses that a shape of the heat pipes is U-shaped, linear, L-shaped, S-shaped, or channel-shaped (Fig.1).
In regards to claim 5, Jiang discloses that at least a portion of the heat pipes is arranged at a same position as the heating element in plan view (Fig.3, heat pipes are connected to the base 10 which is connected to the electronic device, thereby being arranged at a same position as the electronic device).

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763